[LETTERHEAD OF KEEFE, BRUYETTE & WOODS, INC.] August 10, 2011 Via Facsimile and Edgar (202) 772-9216 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: BSB Bancorp, Inc. Registration Statement on Form S-1 (Registration No. 333-174808) Request for Acceleration of Effectiveness Ladies and Gentlemen: In accordance with Rule 461 of Regulation C promulgated under the Securities Act of 1933, we hereby join BSB Bancorp, Inc. in requesting that the effective date of the above-referenced Registration Statement, as amended, be accelerated so that it will become effective at 12:00 noon on August 12, 2011, or as soon thereafter as may be practicable. Very Truly Yours, Keefe, Bruyette & Woods, Inc. /s/ Allan D. Jean Name: Allan D. Jean Title: Vice President
